t c memo united_states tax_court delta plastics inc petitioner v commissioner of internal revenue respondent docket no filed date tony l wilcox and david m graf for petitioner kirk s chaberski for respondent memorandum findings_of_fact and opinion swift judge for respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the issue for decision is whether certain payments petitioner made to its shareholders in should be treated as deductible_interest on shareholder loans or as nondeductible dividends on shareholder equity findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner’s principal_place_of_business was located in hot springs arkansas petitioner was incorporated in the state of arkansas on date and petitioner began operations in august of petitioner manufactures and sells plastic jars and lids for use primarily in the cosmetic and pharmaceutical industries from to lothar schweigert petitioner’s principal_shareholder owned a controlling_interest in and was an officer and employee of santa fe plastics santa fe a successful company based in santa fe springs california that manufactured and sold plastic products similar to those manufactured and sold by petitioner from to other of petitioner’s shareholders officers and directors namely robert teselle william d maffit jan a strand and chris rakhshan also were employed in various capacities at santa fe teselle was chief financial officer maffit was production manager strand was head of sales and marketing and rakhshan was plant manager in october of schweigert and teselle sold their respective stock interests in santa fe to kerr glass manufacturing corp in connection with the stock sale both schweigert and teselle entered into covenants not to compete with santa fe the covenants not to compete had a duration of years and apparently encompassed the entire united_states during and maffit and strand used their understanding and knowledge of the plastics manufacturing business to put together a business plan for petitioner that projected an early likelihood of success and purported to improve upon the model used to start and develop santa fe prior to the startup of petitioner’s operations in august of teselle maffit and strand contacted and received commitments from former customers of santa fe signed contracts with suppliers and equipment manufacturers and otherwise prepared for petitioner to begin operations the record is unclear as to schweigert’s participation in planning for the startup of petitioner prior to august of petitioner received as initial capital a total of dollar_figure in equity contributions from its seven original shareholders the amount of each shareholder’s initial equity contribution and the number and percentage of - - shares of stock in petitioner that each shareholder received is set forth below equity shares of percentage of shareholder contribution common_stock common_stock lothar schweigert s big_number big_number dollar_figure robert teselle big_number dollar_figure jan strand big_number big_number dollar_figure william maffit big_number big_number dollar_figure chris rakhshan big_number big_number dollar_figure paul stevenson big_number dollar_figure daniel kliska big_number big_number dollar_figure dollar_figure big_number dollar_figure also petitioner received a total of dollar_figure in the form of secured startup loans --- dollar_figure from three unrelated creditors and dollar_figure from schweigert each secured loan was evidenced by a promissory note executed on behalf of petitioner in addition petitioner received from a group of individuals consisting of six of petitioner’s shareholders and one other individual collectively referred to hereinafter as the debenture holders funds totaling dollar_figure debenture funds documents entitled debenture notes executed on behalf of petitioner in favor of the debenture holders reflected the debenture funds the amount and percentage of total debenture funds received by petitioner from each debenture holder are set forth below --- - debenture percent of debenture holders funds total debenture funds lothar schweigert s big_number dollar_figure robert teselle big_number dollar_figure jan strand big_number dollar_figure william maffit big_number dollar_figure chris rakhshan big_number dollar_figure paul stevenson big_number dollar_figure bernard kliska’ big_number dollar_figure dollar_figure dollar_figure bernard kliska is the father of daniel kliska a shareholder of petitioner the written debenture notes executed on date provided a 10-year schedule over which petitioner was to repay the debenture holders the debenture funds and over which petitioner was to pay the debenture holders amounts designated as interest on the debenture funds with the final payment due and payable on date for the first years of the debenture notes designated interest only was due and payable at the end of the second third fourth and fifth years at a stated_interest rate of percent per year ’ for the second years of the debenture notes principal and designated interest payments were due and payable in equal monthly installments with a stated_interest rate of percent above the prime rate of interest as reported by the wall street journal payments due on the debenture notes were not dependent upon the profits or losses of petitioner priority of payment on the ' the debenture notes executed in favor of schweigert teselle stevenson and kliska provided for a partial repayment of principal at the end of the fifth year -- - debenture notes was equal among the debenture holders and none of the debenture holders received a management position or an increase in management responsibilities with petitioner as a result of the debenture funds petitioner received the debenture notes were unsecured and subordinated to claims of petitioner’s secured creditors and if not paid the debenture holders could enforce payment on the debenture notes only if the holders of more than percent of the value of all the outstanding debenture notes joined in a proceeding against petitioner to enforce payment from august of through the time of trial in petitioner made all scheduled payments of principal and designated interest due on the debenture notes when petitioner began operations in august of the above initial sources of funding treating the debenture funds as debt of petitioner and not as equity resulted in a debt-to- equity ratio for petitioner of approximately in just over years petitioner’s debt-to-equity_ratio treating the debenture funds as debt of petitioner and not as equity was reduced to approximately the rapid decrease in petitioner’s debt-to-equity_ratio from to reflected petitioner’s success in generating operating revenue comparative yearend financial information for petitioner treating the debenture funds as debt of petitioner and not as equity is set forth below - jj - yearend financial information gross revenue sdollar_figure dollar_figure s big_number dollar_figure total assets big_number big_number big_number big_number total liabilities big_number big_number big_number big_number shareholder equity big_number big_number big_number big_number debt-to-equity_ratio as of the time of trial in petitioner had yet to declare or pay a cash dividend at the end of petitioner’s basis in its capital assets including land buildings equipment vehicles tooling and equipment was dollar_figure for and for federal_income_tax purposes petitioner was a cash_basis taxpayer on petitioner’s timely filed corporate federal_income_tax return an interest_deduction of dollar_figure was reflected for the payments designated as interest that petitioner made in on the debenture notes on audit respondent determined that for federal_income_tax purposes the total debenture funds of dollar_figure represented equity to petitioner rather than debt and respondent denied petitioner’s claimed dollar_figure interest_deduction relating to the designated interest_paid in on the debenture funds opinion as a general_rule sec_163 provides that a deduction shall be allowed for all interest_paid on indebtedness --- - whether funds received by a corporation represent debt or equity is a question of fact generally to be considered and analyzed by reference to all of the evidence 74_tc_476 courts have identified and considered various factors in deciding questions of debt versus equity see eg in re uneco inc 532_f2d_1204 8th cir factors 464_f2d_394 5th cir factors am offshore inc v commissioner 97_tc_579 factors the various factors are not equally significant however and no one factor is determinative 326_us_521 due to differing factual circumstances under which debt- equity questions arise not all of the factors are necessarily relevant to each case dixie dairies corp v commissioner supra pincite the overall analysis of the court seeks to determine whether there was an intent to create a debt with a reasonable expectation of repayment and if so whether that intent comports with the economic reality of creating a debtor- whether a shift in the burden_of_proof is applicable in this case is unclear the parties do not raise the issue and the record does not indicate when respondent’s examination of petitioner’s corporate federal_income_tax return began see sec_7491 internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 providing that date is the effective date of sec_7491 in any event resolution of this case does not hinge on placement of the burden_of_proof creditor relationship 61_tc_367 of the factors recognized and considered in in re uneco supra by the court_of_appeals for the eighth circuit the court to which an appeal of this case lies we discuss and apply below those factors that are relevant to the facts of this case thin or adequate capitalization no specific ratio_of_debt_to_equity is determinative as to whether a corporation is adequately capitalized 40_tc_932 n in spite of petitioner’s initial debt-to-equity_ratio of prior to startup of petitioner petitioner’s officers and directors understood petitioner’s business and the plastics manufacturing industry and reasonably projected that petitioner would be successful as a result of revenues quickly generated by its operations petitioner’s debt-to-equity_ratio was reduced in just over years to this reduction indicates to us in this case that petitioner was adequately capitalized from its inception we omit a discussion of whether a sinking_fund was established to retire the debenture notes this factor was not addressed by either party our discussion of the risk factor involves a number of the in re uneco inc 532_f2d_1204 8th cir factors -- - extent to which funds were used to acquire capital assets the record is unclear as to exactly for what purpose the debenture funds received by petitioner were used a substantial portion of the debenture funds appears to have been used to acquire capital assets proportionality of interest funds received from shareholders in proportion to their respective stock ownership interests may indicate equity investments am offshore inc v commissioner supra pincite citing estate of mixon v united_states supra pincite rach of petitioner’s debenture holders was either a shareholder of petitioner or was related to a shareholder of petitioner the debenture funds were transferred to petitioner by the debenture holders not in exact proportion but in comparable proportion to the respective stock interests of the debenture holders risk petitioner’s obligation to repay the debenture funds was unconditional payments of principal and designated interest on the debenture notes were not dependent upon profits of petitioner nor were payments excused or forgiven in the event petitioner sustained losses respondent argues that because the debenture notes were unsecured and subordinated to the secured debts of petitioner payments on the debenture notes depended solely on future earnings_of petitioner which put the debenture funds at an equal amount of risk as petitioner’s equity reliance however upon future earnings for payment of a purported debt generally does not cause the funds received by a corporation to be treated as equity see 387_f2d_451 8th cir revg tcmemo_1966_227 third-party loans funds are more likely to be treated as debt if at the time the funds were received the corporation had credit available from outside sources am offshore inc v commissioner supra pincite citing estate of mixon v united_states supra pincite the evidence indicates that petitioner was successful in obtaining secured loans from outside creditors and at no time was petitioner refused a loan from a third party management participation funds received by a corporation will be more likely treated as equity if as a result of such receipt the person transferring the funds had a right to participate in the management of the corporation am offshore inc v commissioner supra pincite the credible_evidence indicates that none of the debenture holders was granted a management position or an increase in voting rights as a result of the receipt of the debenture funds by petitioner payments a significant debt-equity factor is whether a corporation repays its obligations on time see fries v commissioner tcmemo_1997_93 citing in re 742_f2d_1311 11th cir petitioner has timely made all scheduled payments of principal and designated interest due on the debenture notes intent of the parties in resolving debt-eguity questions both objective and subjective evidence of a taxpayer’s intent are considered and given weight in light of the particular circumstances of a case see in re uneco inc 532_f2d_1204 8th cir with regard to the debenture funds credible trial testimony was offered that a debtor-creditor relationship was intended between petitioner and the debenture holders with regard to the debenture funds the debenture notes were executed in favor of each of the debenture holders the debenture holders expected repayment of the debenture funds the fixed dates for the payment of principal and designated interest set forth by the debenture notes were honored by petitioner the debenture holders’ expectation of repayment at the time the debenture notes were executed was reasonable because the debenture holders had an understanding and knowledge of petitioner’s business and a reasonable expectation of its likely success for through the time of trial in petitioner timely made the principal and designated interest payments due on the debenture notes and a majority of the objective factors indicate that a debtor-creditor relationship existed between petitioner and the debenture holders with regard to the debenture funds we conclude that petitioner properly treated the dollar_figure in debenture funds as debt for petitioner is entitled to an interest_deduction for the dollar_figure it paid as interest on the debenture notes to reflect the foregoing decision will be entered for petitioner
